UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1875



ALEXIS VANDERBURG,

                                            Plaintiff - Appellant,

          versus


NORDSTROM DEPARTMENT STORES,

                                             Defendant - Appellee.



                            No. 02-1876



YLAYN OUSLEY,

                                            Plaintiff - Appellant,

          versus


NORDSTROM DEPARTMENT STORES,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1873-A, CA-01-1874-A)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Alexis Vanderburg, Ylayn Ousley, Appellants Pro Se. Ronda Brown
Esaw, MCGUIREWOODS, L.L.P., McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Alexis Vanderburg and Ylayn Ousley appeal the district court’s

orders granting summary judgment to Nordstrom Department Stores and

denying their motion for reconsideration in their civil actions

alleging   false   imprisonment,   defamation,   assault,   and   racial

discrimination. We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court at the conclusion of the bench hearing on June 14,

2002, and in the order denying reconsideration.     See Vanderburg v.

Nordstrom Dep’t Stores, Nos. CA-01-1873-A; CA-01-1874-A (E.D. Va.

filed July 5, 2002; July 8, 2002).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                              AFFIRMED

                                   2